 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.261 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

BELL’S BREWERY, INC.,                                )
                              Plaintiff,             )
                                                     )       No. 1:20-cv-246
-v-                                                  )
                                                     )       Honorable Paul L. Maloney
BLUE RIDGE BEVERAGE COMPANY, INC.,                   )
                      Defendant.                     )
                                                     )

                                           OPINION

       This matter is before the Court on Plaintiff Bell’s Brewery’s petition to compel

arbitration (ECF No. 1). Defendant Blue Ridge Beverage Company opposes the petition

(ECF No. 12). For the reasons to be explained, the Court will grant the petition and compel

arbitration.

       Bell’s is a brewery located in Kalamazoo, Michigan. Blue Ridge is a beer distributor.

The parties entered into a Distributor Agreement (“Agreement”) in 2015 (see ECF No. 3-

1). The agreement contains an arbitration clause that states:

               (a) All claims disputes and other matters arising out of or relating to this
       Agreement, including the validity, legality, breach, or termination thereof, shall
       be decided by binding arbitration in accordance with the rules of the American
       Arbitration Association (“AAA”). Arbitration shall be conducted before a
       single arbitrator selected by the parties or, if they cannot agree to an acceptable
       arbitrator within 30 days, by the AAA. Notwithstanding any provisions of law
       or this Agreement, this agreement to arbitrate shall be enforceable under the
       Federal Arbitration Act, and any award shall be final and binding.

                (b) The place of arbitration shall be selected by non-initiating party. The
       initiating party shall be the party that is the first to either: (a) initiate through
       the filing of a complaint, petition or similar paper a court or administrative
       proceeding (a “legal proceeding”) arising out of or relating to this Agreement
 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.262 Page 2 of 6



       or the breach or termination thereof; or (b) request arbitration before either
       party has initiated a legal proceeding.

             (c) Notwithstanding any contrary provision of law, the arbitrator shall
       have no power to award punitive or exemplary damages or award any sum
       beyond compensation for actual damages suffered.

(Id. at ¶ 11.) When Blue Ridge’s President, Robert Archer, signed the Agreement on June

4, 2015, he handwrote “I waive no rights under Virginia Law” under his signature (Id. at

PageID.27).

       On February 1, 2019, Bell’s withdrew all of its products from all designated sales

territories in the Commonwealth of Virginia, including those serviced by Blue Ridge. In

response, on December 6, 2019, Blue Ridge commenced an administrative proceeding with

the Virginia Alcoholic Beverage Control Authority (“ABC Authority”) regarding Bell’s

alleged breach of the Agreement and alleged violations of Virginia’s Beer Franchise Act

(“BFA”), Va. Code. § 4.1-500, et seq.

       On March 19, 2020, Bell’s petitioned this Court to compel arbitration in accordance

with the Agreement and stay the ongoing administrative proceedings (ECF No. 1). On May

21, 2020, the ABC Authority granted a temporary stay in the administrative proceedings,

which will expire on August 19, 2020 (see ECF No. 22-1).

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., requires the arbitration

of disputes involving interstate commerce where the parties have agreed to do so through a

contractual arbitration clause. 9 U.S.C. §§ 1, 2. The FAA “manifests ‘a liberal federal policy’

favoring arbitration agreements.’ ” Masco Corp. v. Zurich American Ins. Co., 382 F.3d 624,

626 (6th Cir. 2004) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460



                                              2
 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.263 Page 3 of 6



U.S. 1, 24 (1983)). Courts are required to compel arbitration if a valid agreement to arbitrate

exists and the specific dispute falls within the substantive scope of that agreement. Id. at 627.

State law governs this analysis.

       The Agreement’s choice-of-law clause designates Virginia law (ECF No. 3-1 at ¶ 10).

Under Virginia Law, an arbitration clause is valid if it is not against public policy or

unconscionable. Va. Code § 8.01—581.01; Bandas v. Bandas, 430 S.E.2d 706, 707-09 (Va.

Ct. App. 1993). If a valid arbitration clause exists, courts may presume arbitrability, meaning

that the clause is applicable “unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.” Mission

Residential, LLC v. Triple Net Properties, LLC, 654 S.E.2d 888, 890 (Va. 2008).

       At first blush, this case is straightforward: The Agreement involves interstate

commerce because Bell’s ships its beer from Michigan to Virginia; the Agreement provides

that any disputes initiated before a court or administrative body must be arbitrated; and the

alleged breach of the Agreement is expressly contemplated as within the scope of arbitrable

disputes (ECF No. 3-1 at ¶ 11(a), (b)). Arbitration appears mandatory. But Blue Ridge alleges

that Archer’s handwritten notation drastically changes that analysis: Blue Ridge reads the

BFA to allow only the ABC Authority to determine whether violations of the BFA have

occurred, not a panel of arbitrators or a court. Blue Ridge argues that Archer reserved that

“right” to submit disputes exclusively to the ABC Authority. Thus, in Blue Ridge’s view, the

Court cannot compel arbitration.

       Virginia Code § 4.1-509(A) provides, in relevant part: “The [ABC Authority], upon

petition by any beer wholesaler or brewery . . . shall have the responsibility of determining


                                               3
 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.264 Page 4 of 6



whether a violation of any provision of this chapter has occurred.” Section 4.1-501 of the

Code states that the BFA, including § 509(A), applies “to all agreements in effect on or after

January 1, 1978.” However, these statutes do not give the ABC Authority the exclusive right

to determine whether violations of the BFA have occurred. A plain reading of § 509(A)

shows that the ABC Authority has the responsibility of determining whether violations of the

BFA have occurred, but not at the expense of any other authority’s ability to shoulder that

responsibility. Put differently, Blue Ridge’s interpretation of § 509(A) would require it to

read “shall have the exclusive responsibility,” or something to that effect. But that is not how

the law is written, and the Court cannot insert such language into the statute. Under Virginia

law, the ABC Authority does not have the sole responsibility of determining whether the

BFA has been violated.

       This interpretation of the BFA is compatible with a panel of ABC Authority’s recent

interpretation of the intersection between the BFA and FAA. In May 2019, a panel of the

ABC Authority determined that the BFA did not preclude it from compelling arbitration

where the parties’ agreement clearly required disputes to be arbitrated. See ABC Authority’s

decision on motion to dismiss and compel arbitration in Loveland Distributing co., Inc. v.

Bell’s Brewery, Inc., dated May 7, 2019, at ECF No. 21-2. In that case, Loveland made a

similar argument to Blue Ridge’s argument here: that the ABC Authority has primary

jurisdiction to decide disputes under the BFA and the parties cannot delegate that duty to an

arbitrator. Id. at 15. The panel rejected that argument, finding that the BFA’s “overarching

theme” was fairness, and “[o]ne can scarcely conceive of anything more fair than enforcing

the terms of an agreement the parties voluntarily entered.” Id. at 17. After considering the


                                               4
 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.265 Page 5 of 6



totality of the circumstances, the panel found that nothing in the BFA precluded arbitration,

and compelled arbitration pursuant to the parties’ agreement. Id. at 18.

       The Court is aware that the ABC Authority vacated the Loveland panel opinion on

appeal, holding that the panel as an administrative body did not have the authority to compel

arbitration. See ECF No. 21-3, decision of the ABC Authority in Loveland. However, the

ABC Authority did not abandon the panel’s substantive findings that the BFA does not

preclude arbitration. The Court finds the panel’s interpretation of the BFA persuasive.

Accordingly, the Court finds that there is no right under the BFA to have the ABC Authority

and only the ABC Authority adjudicate disputes that may include violations of the BFA.

That finding mandates the conclusion that Archer’s handwritten notation does not alter the

meaning of ¶ 11 of the Agreement. In turn, the Court must follow ¶ 11 and compel

arbitration. See Masco Corp., 382 F.3d at 627.

       For the same reasons, the Court rejects Blue Ridge’s argument that paragraphs 10

and 11 of the Agreement conflict: ¶ 10 provides that Virginia law (primarily the BFA) applies

to the Agreement, and ¶ 11 requires disputes to be arbitrated. Under Loveland, nothing in

the BFA precludes arbitration, so the paragraphs are not in conflict.

       In sum, the Court concludes that the contract is binding on Blue Ridge and is clear:

the present dispute must be arbitrated.

       As a final note, the Court must consider the parties’ arguments regarding abstention.

If a Court has jurisdiction to decide a dispute, it should abstain from exercising that

jurisdiction only in narrow circumstances. See, e.g., Colorado River Water Conservation

District v. United States, 424 U.S. 800, 813 (1976). Blue Ridge argues abstention is proper


                                             5
 Case 1:20-cv-00246-PLM-RSK ECF No. 24 filed 08/07/20 PageID.266 Page 6 of 6



because this case is currently pending before the ABC Authority, but the ABC Authority has

stayed its proceedings to allow this Court to decide Bell’s petition (see ECF No. 22-1).

Therefore, the factual circumstances that underly Blue Ridge’s request for abstention no

longer exist, and there is no reason why the Court should not exercise jurisdiction to decide

the petition before it.

       In sum: The Court finds that there is no right under Virginia law to have the ABC

Authority decide whether violations of the BFA have occurred. Therefore, Archer’s

handwritten notation on the Agreement is of no consequence to interpretation of the

Agreement’s arbitration clause. That clause mandates the Court to compel arbitration, and

the Court concludes that it may properly exercise its jurisdiction to do so. Because this

decision enters while the ABC Authority’s proceedings are stayed, the Court need not

consider Bell’s request to stay those proceedings (see ECF No. 22). Accordingly,

       IT IS HEREBY ORDERED that Bell’s petition to compel arbitration (ECF No. 1)

is GRANTED.

       IT IS SO ORDERED.

Date: August 7, 2020                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             6
